On the Court’s own motion, appeal, insofar as taken from a Family Court order dated December 15, 1994, dismissed, without costs, upon the ground that it does not lie; appeal, insofar as taken from the March 28, 1995 Appellate Division order, dismissed, without costs, upon the ground that that order does not finally determine the proceeding within the meaning of *965the Constitution. Motion, insofar as it seeks leave to appeal from a Family Court order dated December 15, 1994, dismissed upon the ground that it does not lie; motion, insofar as it seeks leave to appeal from the March 28, 1995 order of the Appellate Division, dismissed upon the ground that that order does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic. Motion for a stay dismissed as academic. Motion for other relief denied.